Citation Nr: 0317377	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus with 
numbness of the left ear.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty service from February 1953 
to February 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified at a Board videoconference hearing in 
March 2003, a transcript of which is of record.

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the veteran's 
hearing loss and tinnitus claims.  Accordingly, these issues 
are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's low back claim has 
been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disability is causally 
related to his active service.






CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes at the outset that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After a thorough review of the veteran's the claims folder, 
the Board finds that VA's duties under the VCAA have been 
completed with respect to the low back claim.  Here, the 
veteran has been notified of the applicable laws and 
regulations that set forth the criteria for establishing 
entitlement to service connection for residuals of a back 
injury.  For example, the discussions in the rating decision, 
statement of the case, November 2001 letter, and supplemental 
statements of the case have informed him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the November 2001 letter advised him  of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, there is no further duty to notify.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA and its implementing regulation.  The record in this 
case includes relevant VA and private medical records as well 
as documentation of efforts to locate the veteran's service 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal that has not been obtained or requested 
by the RO.  The Board acknowledges that the veteran has not 
been afforded a VA medical examination in connection with 
this claim.  However, as will be discussed below, such 
examination is not warranted under the facts of this case.  
Accordingly, the Board finds that, under these circumstances, 
no further action is necessary to assist the veteran with his 
low back claim.  

In summary, the Board has reviewed the facts of this case in 
light of VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of this claim and has notified him 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The veteran's February 1955 separation examination report 
reflects that a scar was noted on the left lower leg.  No 
other abnormalities were noted.  Further, his "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  
No other service medical records are available.

The veteran's DD Form 214 reflects that his most significant 
duty assignment was C Battery 496th Anti Aircraft Artillery 
Battalion.  The Remarks section indicates that he operated an 
anti-aircraft artillery gun.  According to the DD Form 214, 
he had no foreign and/or sea service.

A report from E. H., M.D., dated in June 1987 reflects that 
the veteran sought treatment for injuries sustained within 
the scope of his employment with a roofing company.  
Specifically, the veteran reported that while cleaning the 
men's showers, he slipped and fell onto his back and head.  
He did not lose consciousness but felt dizzy.  On 
examination, he complained of headaches and cervical spine 
pain.  Dr. H diagnosed severe cervical sprain secondary to a 
two-level ligamentous instability and injury at C3-4 and C4-5 
as well as a compression fracture at C5, sprain of the right 
shoulder, and thoracolumbar sprain all of which aggravated 
preexisting degenerative disc disease.

A June 1988 report of B. K., M.D., reflects that the veteran 
complained of episodes of tinnitus and vertigo that occurred 
in May 1988.

A memorandum from the Office of the Surgeon General, 
Department of the Army, dated in February 1992 reflects that 
the veteran was in the artillery, to include the anti-
aircraft artillery, and that, during service, he was 
hospitalized for sinusitis.  

A July 1993 X-ray study report indicates extensive 
degenerative changes in the lumbar spine.

An August 1999 X-ray study report reflects a limbus-like 
vertebral body at L3, severe degenerative disc disease at L3-
4, and mild spondylosis deformans.  An X-ray study of the 
thoracic spine revealed no significant abnormalities.

A May 2001 VA examination report reflected a diagnosis of 
bilateral iliac crest pain.

In June 2001, the veteran filed claims of service connection 
for, in pertinent part, bilateral hearing loss, tinnitus with 
left ear numbness, and for low back pain that began in 1953 
when he suffered a fall at Ft. Bliss.

By January 2002 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus with left ear 
numbness, and residuals of a back injury.

A June 2002 letter from the National Personnel Records Center 
(NPRC) reflects that the veteran's service medical records 
could not be located and that if the veteran's records were 
in fact housed at the NPRC on July 12, 1973, they would have 
been filed in the area that suffered the most fire damage 
during a fire that occurred on that date.

In March 2003, the veteran testified that he injured his back 
during service, in or about May 1953.  He indicated that the 
injury occurred during a climb in the mountains around El 
Paso when he slipped on a rock and fell.  Further, he 
testified that he had suffered back pain since this injury 
and that his symptoms were aggravated by his 1987 back 
injury.  With respect to hearing loss, he testified that 
during service he was a gunner and that no ear protection was 
provided, and that he attributed his current hearing loss to 
this lack of ear protection in service.  He also stated that 
he experienced ringing in the ears during service.  According 
to him, both hearing loss and tinnitus increased in severity 
following service.  Moreover, he asserted that he faced no 
significant noise exposure after service.  

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for residuals of a back injury.

As an initial matter, the Board acknowledges that the 
veteran's service records are unavailable, presumed to have 
been lost in a 1973 fire at the NPRC facility located in St. 
Louis, Missouri.  VA has made multiple attempts to obtain the 
veteran's service records, to include searches of alternate 
sources.  All searches for additional service records have 
been unsuccessful.  There is a heightened obligation to 
explain findings and conclusions in cases, such as this, in 
which service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection for residuals of a low back injury cannot 
be granted.  While the Board concedes that the veteran has a 
present back disability, there is no indication that such 
disability is linked to service.  There are no findings of 
such a disability on the veteran's separation examination, 
nor is there any medical records of such a disability that is 
contemporaneous with service.  In fact, the first competent 
medical evidence of such a disability is dated more than 30 
years after the veteran's discharge from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Moreover, there is no competent medical 
opinion of record which links the etiology of the current low 
back disability to service.  Without a credible nexus between 
a current disability and service, service connection must be 
denied.  38 C.F.R. § 3.303.

The Board is aware that the veteran attributes his back 
disability to an in-service injury, as detailed at his March 
2003 videoconference hearing.  However, nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion; he is not competent to provide medical opinions upon 
which the Board may rely.  See Espiritu, supra.  

The Board acknowledges that, under the VCAA, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  However, 
pursuant to § 5103A(a)(2), VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
Additionally, under 38 U.S.C.A. § 5103A(d), VA is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. 

Pursuant to the foregoing, it is clear that there is no 
reasonable possibility that a VA examination would assist the 
veteran in establishing his claim of service connection for 
residuals of a back injury, and a medical examination, 
therefore, need not be administered.  To request an 
examination and/or medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: no evidence 
contemporaneous with service that reflects an in-service back 
injury, no indication of such a disability at the time of the 
February 1955 separation examination, and no post-service 
medical evidence of such until several decades after 
discharge.  Moreover, it is undisputed that the veteran 
suffered a work-related back injury following service in 
1987.  Thus, it would be impossible for a VA examiner to 
determine whether the veteran's current low back disability 
is attributable to an injury in service.  Simply put, there 
is no relevant complaint, clinical finding, or laboratory 
finding for a clinician to link the claimed disability to the 
veteran's military service.  In fact, the first evidence of 
such a disability was following the post-service injury.

The Board is aware that medical records reflect that the 
veteran's 1987 back injury aggravated preexisting 
degenerative disc disease.  Again, however, the origin of 
that degenerative disc disease would be impossible to 
determine at this time.  There is simply no prior competent 
medical finding of such a disability upon which to support a 
competent etiology opinion.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a back injury, and it must be 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See generally Gilbert, supra; Ortiz, 
supra.


ORDER

Service connection for residuals of a back injury is denied. 


REMAND

As discussed above, the veteran's service medical records are 
not available and were presumably burned during the 1973 NPRC 
fire.  However, the evidence does reflect that the veteran 
served in an artillery battalion and that he operated an 
anti-aircraft artillery gun, as shown by his DD Form 214.  
Moreover, the veteran has attributed his bilateral hearing 
loss and tinnitus to the fact that he fired heavy weaponry 
without the benefit of ear protection during service.

The veteran has not been afforded a VA audiologic examination 
and opinion regarding the etiology of his claimed bilateral 
hearing loss and tinnitus.  Inasmuch as the veteran's service 
records confirm that he was assigned to an artillery 
battalion during service, the Board concludes that, under the 
VCAA, such examination is required before a decision on these 
matters is rendered.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an audiologic examination.  The 
examiner is asked to assess the level of 
the veteran's bilateral hearing loss if 
any, and to determine whether the veteran 
suffers from tinnitus and/or left ear 
numbness if any.  For any such disability 
found to be present, the examiner must 
provide an opinion regarding its 
etiology.  Specifically, the examiner 
should express an opinion as to whether 
it is as likely as not (50 percent or 
greater likelihood) that such a 
disability is causally related to active 
service, to include the veteran's account 
of noise trauma therein.  The examiner is 
asked to discuss all pertinent medical 
history to include noise exposure 
following service.   The examiner must 
review the claims file before examining 
the veteran.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



